       Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
BRIAN MCNEALY,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                  20-cv-40-bbc
              v.

SAM VAN GALDER, INC.,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Plaintiff Brian McNealy alleges that defendant Sam Van Galder, Inc. terminated him

from his job as director of operations because he complained about sex discrimination. He

filed this lawsuit under Title VII of the Civil Rights Act, contending that defendant retaliated

against him in violation of the Act. Defendant has filed a motion for summary judgment,

contending that it fired plaintiff because of his refusal to improve his managerial skills, and

not because of any protected conduct. Dkt. #10. I will grant defendant’s motion because

plaintiff has failed to present evidence from which a reasonable jury could conclude that

defendant fired him because of protected conduct.



                                   UNDISPUTED FACTS

       From the parties’ proposed findings of facts and responses, I find the following facts

to be material and undisputed unless otherwise noted.




                                               1
       Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 2 of 15




                                      A. The Parties

       Defendant Sam Van Galder, Inc. is a private transportation company that provides

charter bus services throughout Wisconsin. It is a member of Coach USA, Inc., one of the

largest transportation companies in North America.

       Plaintiff Brian L. McNealy worked for defendant as director of operations from

August 2016 until he was terminated in August 2018. Plaintiff managed more than 20

employees, and had a variety of managerial duties. He was supervised by Allen Fugate, a

general manager for defendant. Fugate reported to Mike Pjevach, the vice president, west

region, for Coach USA. Pjevach worked out of corporate offices in New Jersey.



                         B. Employee Complaints about Plaintiff

       Plaintiff was never disciplined for any misconduct while he worked for defendant, and

he received yearly bonuses from defendant.        However, some of plaintiff’s employees

complained about his managerial style to Fugate, plaintiff’s supervisor, and to Miranda

Skukan, the human resources generalist working in the same office as plaintiff and Fugate.

On March 11, 2018, Fugate emailed Skukan, stating that he’d had a long talk with plaintiff

about various work issues, including that employees were afraid to cross plaintiff, that

plaintiff needed “to become more a leader instead of a boss,” and that plaintiff needed to

“start developing our people and making them better instead of simply building a case to fire

them.” Dkt. #15-1 at 27 (emphasis in original). Fugate also told Skukan that plaintiff liked

to be feared, that his interactions with employees hurt morale, and that several employees



                                             2
       Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 3 of 15




had come to Fugate with concerns about how plaintiff treated them. Id. According to

Fugate, plaintiff was engaged in a “witch hunt” against one supervisor, who was just one in

a long line of employees who had “crossed” plaintiff. Id.

       On April 30, 2018, an employee emailed Skukan with a complaint about plaintiff,

accusing him of instigating a conflict between employees. On June 4, 2018, another

employee emailed Skukan, stating that plaintiff had belittled and intimidated him in front

of another driver. Skukan spoke with the driver, who also accused plaintiff of telling other

employees about his medical condition. Another employee told Skukan in July 2018 that

she did not trust plaintiff.

       Fugate talked with plaintiff on more than one occasion about employee morale,

relations with staff and how to improve communication and relationships with employees.



                 C. Sexual Harassment Allegations against Tim Ballenger

       Plaintiff supervised an employee named Tim Ballenger, who had worked for

defendant for several years. In August 2017, an employee told plaintiff that Ballenger had

made inappropriate comments about a new employee after looking at the new employee’s

Facebook page. Plaintiff reported this incident to Fugate, as well as Skukan, the human

resources generalist. Ballenger received a warning letter as a result.

       In May 2018, a transgender employee reported to Skukan that Ballenger had stated

that he was “going to turn you back.” Skukan reported the incident to plaintiff, and they

issued another warning letter to Ballenger.



                                              3
       Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 4 of 15




       On July 3, 2018, a customer complained to defendant that when she called

defendant’s office, Ballenger acted unprofessional and “schmooze[d]” her, which made her

uncomfortable to the point that she avoided making contact with the office so she would not

have to talk to him. The customer complaint was forwarded to plaintiff, Fugate and Skukan.

Skukan asked plaintiff how he wanted to handle the complaint. Plaintiff interpreted

Skukan’s communication as requesting him to handle the situation. Plaintiff then asked

Skukan to provide him with all relevant documents relating to sexual harassment allegations

against Ballenger. Sukan forwarded Ballenger’s previous two warnings to plaintiff. Plaintiff

then asked two individual employees who had complained to him about Ballenger to provide

written statements about their interactions with him.

       A 17-year old intern sent an email to plaintiff listing the inappropriate comments that

Ballenger had allegedly spoken to her, including that she was “young, cute, and nice,” and

that, “If [he] could, [he] would say ‘Damn girl you look hot.’” Another employee wrote to

plaintiff that Ballenger had once encouraged her to use to her “womanly ways” to “sweet

talk” the drivers. She also stated that Ballenger compared her to a former employee of

defendant who was able to “sweet talk” drivers to “get them to do anything.” The employee

stated that Ballenger’s comments made her uncomfortable, that Ballenger continued talking

inappropriately for ten minutes despite receiving no reaction from her, and that Ballenger

failed to relay important work information as a result. The employee stated that Fugate was

present during the incident and blamed her for a resulting work problem.

       After receiving the written complaints, plaintiff called Michele Hartigan, the corporate



                                              4
       Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 5 of 15




human resources manager for Coach USA. (Hartigan worked at corporate offices in New

Jersey.) Plaintiff told Hartigan that Ballenger had engaged in workplace sexual harassment,

and that Ballenger had been warned twice about sexual harassment in the past. Based on

the conversation with plaintiff, Hartigan supported termination of Ballenger. (Plaintiff says

that Hartigan instructed him to terminate Ballenger when Ballenger returned from vacation.

But Hartigan denies this, stating that she did not have the authority to direct plaintiff to

terminate Ballenger, and that she did not direct or ask plaintiff to move forward with

terminating Ballenger.)

       On July 16, 2018, plaintiff went to Fugate’s office and asked him whether he was

aware of what was happening with Ballenger. Plaintiff told Fugate that there had been

allegations of sexual harassment against Ballenger, and that plaintiff and Hartigan supported

termination. (According to plaintiff, Fugate responded by saying, “yeah, he slipped again.”

Fugate denies saying this.) Fugate asked plaintiff what he was doing to develop and coach

Ballenger. He also asked plaintiff whether Ballenger could be transferred to a driver position,

so he could be retained as an employee. Plaintiff stated that he did not want to make

Ballenger a driver because that would create a hostile work environment for others and

would expose the company to liability.

       Fugate then took out an employee roster and began discussing other employees with

plaintiff. Fugate identified one employee who he thought would resign if Ballenger were

terminated. Fugate also identified employees with attendance issues, including one of the

employees who had accused Ballenger of making inappropriate comments to her. (There is



                                              5
       Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 6 of 15




no evidence suggesting that Fugate knew at the time that the employee had made the

accusation against Ballenger.) Fugate asked plaintiff how he intended to address the

problems with other employees. Plaintiff interpreted Fugate’s statements as an attempt to

intimidate plaintiff because of plaintiff’s desire to terminate Ballenger. (Plaintiff alleges that

Fugate and Ballenger were close friends, but he has submitted no evidence to support this

assertion.)

       On July 18, 2018, plaintiff forwarded the documentation that he had gathered about

Ballenger to Hartigan. Plaintiff also told Hartigan about the conversation he had with

Fugate two days before. He texted Hartigan stating:

       [Fugate] appears now to understand that I am terminating [Ballenger]. He is
       now concerned that when [Ballenger] is terminated, [another employee] is
       going to quit. He claims she is disenged. He passively blames me . . . Fugate
       is basically trying to deter me from terminating [Ballenger].

Hartigan responded, “Well there is not much you can do about it now since [Ballenger] is

still on vacation, so let me wait to hear back from Mike [Pjevach] and I will circle back.”

       Hartigan reviewed the information that plaintiff had sent, including the prior

warnings that Ballenger had received from Skukan and plaintiff. Hartigan noted that no

details about Ballenger’s prior infractions were recorded on the written warnings. Hartigan

contacted Skukan, who told Hartigan that plaintiff had not counseled Ballenger properly at

the time the previous warnings were issued. Skukan reported that plaintiff had presented

disciplinary documents to Ballenger to sign, but that plaintiff did not explain the violation

to Ballenger or give him any opportunity to understand how to correct his behavior.

(Plaintiff denies that he failed to counsel Ballenger adequately. However, he has presented

                                                6
       Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 7 of 15




no evidence to dispute what Skukan told Hartigan.) Hartigan also spoke with Fugate about

Ballenger and plaintiff.

       Hartigan concluded that Ballenger should be counseled about his behavior and the

harassment allegations before being terminated. She determined that instead of termination,

Ballenger should be issued a final warning and one last chance to improve, in an effort to

help him succeed. Hartigan spoke with Pjevach, the vice president, west region, for Coach

USA. Pjevach agreed that Ballenger should receive one more chance.

       On July 23, plaintiff texted Hartigan asking, “I know you are busy, but do you still

want me to terminate [Ballenger] today?” Hartigan responded, “We need more time. I will

get back to you tomorrow.”

       The next day, Hartigan spoke with Ballenger about the complaints against him.

Plaintiff and Skukan were also present. Hartigan talked about appropriate work behavior,

proper language and how Ballenger should act in various scenarios. Ballenger stated that he

did not realize that his behavior made people feel uncomfortable, and he acknowledged at

the end of the meeting that he understood what he had done wrong. Hartigan gave

Ballenger a last chance agreement.



                           D. Hartigan and Pjevach Counsel Plaintiff

       Plaintiff thought that Ballenger should have been terminated, and he thought that

Hartigan should have addressed Fugate’s behavior toward plaintiff. Plaintiff decided to

contact Linda Burtwistle, the chief operating officer of Coach, USA. Plaintiff sent Burtwhile



                                              7
       Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 8 of 15




a 16-page letter on July 23, 2018, describing “the work environment at Van Galder.” Dkt.

#23-12. Plaintiff wrote about the handling of the Ballenger situation, as well as his

criticisms of how several other employees, including Fugate, behaved.

       Burtwistle responded to plaintiff that she was going to ask Hartigan to investigate

plaintiff’s allegations. Burtwistle then forwarded plaintiff’s report to Hartigan and directed

her to investigate plaintiff’s report, stating “Lots of points to investigate but particularly

concerned about comment [Fugate] has allegedly made toward the end of the document.”

Dkt. #24-2. Near the end of plaintiff’s report, plaintiff alleged that Fugate had asked an

employee who had blue chemicals on his hands if he was “feeling-up a smurf?” Hartigan

responded to Burtwistle that she and Pjevach were traveling to Wisconsin to talk to Fugate

and plaintiff. Hartigan stated that she would address the alleged comments that Fugate

made. As for plaintiff, she stated that Skukan had contacted her to complain about

plaintiff’s management style and about his trouble building relationships with employees.

Hartigan told Burtwistle that plaintiff seemed paranoid, upset and “unhinged” in her own

conversations with him, and that she and Pjevach wanted to help him “be more successful

in his role.” Dkt. #24-1. Burwistle responded that she was happy with Hartigan’s approach.

       Hartigan and Pjevach made plans to travel to Madison in August. On August 5,

Fugate sent an email to Pjevach setting forth a list of performance problems and deficiencies

that he had observed in plaintiff, including that plaintiff had failed to enact a plan for

employees to complete required training, that plaintiff continued to pit employees against

each other, that employees did not trust plaintiff, that plaintiff was paranoid that people



                                              8
       Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 9 of 15




were trying to get him fired, and that plaintiff blew off suggestions for improvement from

Fugate or Skukan. Dkt. #24-11.

       On August 6, 2018, Hartigan emailed plaintiff ,stating, “There are a few things I want

to touch base on, specifically Tim Ballenger.” On August 8, 2018, Pjevach and Hartigan

traveled to Wisconsin to meet with plaintiff.

       Before talking with plaintiff, Pjevach and Hartigan met with Skukan to discuss

plaintiff’s management style. Skukan described plaintiff as a bully who pitted employees

against one another. She also stated that he spent most of his time in his office, that

employees did not trust him, that he demanded instead of asked for things, and that if

someone got on his bad side, he would attempt to get the person fired. (Plaintiff disputes

Skukan’s description of him, but does not dispute that she reported these things to Hartigan

and Pjevach.)

       Pjevach and Hartigan also met with Fugate. They talked to him about the comment

that Futage had allegedly made (the smurf comment), and told him that the comment was

inappropriate. Pjevach and Hartigan also talked to him about how things were going with

plaintiff, and Fugate shared the same concerns he had shared with Pjevach previously.

       Hartigan and Pjevach then met with plaintiff. Hartigan explained to plaintiff why she

did not terminate Ballenger. She wanted plaintiff to understand her reasoning and the

variables she considered in making the decision. Hartigan then started discussing plaintiff’s

management style and his relationship with office staff. She wanted to coach him on ways

that he could improve as a manager, and she provided specific examples of plaintiff’s actions.



                                              9
      Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 10 of 15




Hartigan questioned plaintiff’s investigations of employees and the one-on-one meetings that

plaintiff had with staff in which he questioned them about their coworkers. Hartigan

suggested that plaintiff could try a different approach to building relationships and morale,

such as group round-table meetings, but plaintiff rejected the idea.

       Hartigan also discussed an incident involving an employee who threatened to resign

unless she received a raise. Plaintiff accepted the employee’s resignation and quickly placed

a listing for her position on Indeed.com. The employee then rescinded her resignation,

which plaintiff accepted, but did not remove the posting for her position. Hartigan thought

that leaving the posting up could hurt the morale of the employee, and questioned plaintiff

about his action. Plaintiff was defensive. He began criticizing Fugate, and stated that Fugate

did not support him and dealt poorly with employee concerns. Plaintiff stated that he

suspected Fugate was trying to replace him and regularly checked to see if his job had been

posted online. Plaintiff repeatedly asked why Hartigan and Pjevach were questioning him,

and stated that they should be investigating Ballenger, not him. Hartigan and Pjevach

explained to plaintiff that he was not under investigation, but rather, they were trying

to provide him ways to be more successful in his role. Plaintiff did not believe them and

thought that their questions were investigative.



                         E. Plaintiff’s Employment is Terminated

       The day after the meeting, plaintiff sent a five-page letter to COO Burtwistle,

describing the conversation he’d had with Hartigan and Pjevach. Dkt. #23-14. Plaintiff



                                             10
      Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 11 of 15




stated that he was being investigated and that Hartigan did not investigate his July 23

report. Dkt. #23-14. Burtwistle forwarded the letter to Hartigan and Pjevach. Hartigan

was surprised by plaintiff’s letter to Burtwistle, and concerned that plaintiff was defensive

and resistant to her counseling. However, she and Pjevach wanted to give plaintiff an

opportunity to consider the discussion and change his conduct. They hoped that plaintiff

would reach out to them after he had taken time to reflect on their conversation.

       However, plaintiff made no changes to his behavior and, instead became very distant

and cut off his interactions and relationships with, among others, Hartigan and Fugate.

Plaintiff would typically call Hartigan at least once or twice a week to discuss various issues

previously, but that practice ceased after the August 8 meeting. Hartigan attempted multiple

times to reach out to plaintiff after the meeting, but plaintiff never returned her calls or

messages.

       On August 16, 2018, an employee emailed Skukan with complaints, including saying

that plaintiff was bullying him. Skukan forwarded the email to Hartigan on August 17, and

stated that plaintiff had asked her repeatedly about the email and had told her that he was

going to write up the employee for insubordination and that she needed to do something

about it. On August 17, 2018, Skukan also forwarded Hartigan an email that an employee

had sent her, complaining about plaintiff instigating conflict between employees. Skukan

characterized the email as an “example of how [plaintiff] pins employees against each other.”

Dkt. #24-4.

       Hartigan and Pjevach talked with Fugate and decided that plaintiff should be



                                              11
      Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 12 of 15




terminated. Plaintiff’s employment was terminated on August 22, 2018.



                                          OPINION

       Plaintiff contends that defendant terminated his employment in retaliation for

complaints he made about sexual harassment. Title VII forbids retaliation by employers

against employees who “oppose” workplace discrimination. 42 U.S.C. § 2000e-3. To

survive summary judgment on a claim of unlawful retaliation under Title VII, plaintiff must

produce enough evidence for a reasonable jury to conclude that (1) he engaged in a

statutorily protected activity; (2) defendant took a materially adverse action against him; and

(3) there existed a but-for causal connection between the two. Burton v. Bd. of Regents, 851

F.3d 690, 695 (7th Cir. 2017); Huri v. Office of the Chief Judge of the Circuit Court of

Cook Cty., 804 F.3d 826, 833 (7th Cir. 2015).

       Plaintiff’s theory is that Allen Fugate, his supervisor, was angry that plaintiff reported

Tim Ballenger’s sexual harassment. According to plaintiff, Fugate did not want plaintiff to

fire Ballenger, so plaintiff manipulated Michele Hartigan and Mike Pjevach into terminating

plaintiff by presenting them false statements about plaintiff’s performance as a manager.

Ultimately, plaintiff’s claim fails because he has not submitted evidence to satisfy the third

element of his claim: he has presented no evidence showing that he was fired because of his

reports about sexual harassment.

       Instead, the evidence shows that plaintiff was terminated because numerous

employees had complained about his behavior, and plaintiff showed an unwillingness to



                                               12
      Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 13 of 15




work on or correct his deficiencies. Miranda Skukan, the human resources employee who

worked most closely with plaintiff, reported to corporate representatives Michele Hartigan

and Mike Pjevach that plaintiff was a bully who was not good for employee morale. Skukan

described negative interactions that she’d had with plaintiff, and she passed on several

complaints that she had received about plaintiff from other employees. There is no evidence

that Skukan’s communications were motivated in any way by plaintiff’s reports of sexual

harassment.

       The evidence also shows that Hartigan and Pjevach met with plaintiff in an attempt

to coach him on effective management, but that plaintiff responded by being defensive and

questioning their motives. Instead of working on his management skills, plaintiff cut off

contact with Hartigan and sent long letters to the chief operating officer of Coach USA,

criticizing numerous fellow employees and displaying paranoia about the motives of his

coworkers. Hartigan and Pjevach were disappointed in plaintiff’s actions and his refusal to

work on his management skills and therefore terminated him. On the basis this evidence,

no reasonable jury could conclude that plaintiff was fired in retaliation for his complaints

about sexual harassment.

       Plaintiff makes several arguments in response, but none is persuasive. First, he argues

that Fugate’s response to the sexual harassment allegations against Ballenger show that

Fugate acted with a retaliatory motive. He says that Fugate was a close friend of Ballenger

and was angry that plaintiff wanted to fire Ballenger, so Fugate starting accusing other

employees of having performance problems. But plaintiff has presented no evidence that



                                             13
      Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 14 of 15




Fugate and Ballenger were close friends or that Fugate was upset that plaintiff had reported

Ballenger’s sexual harassment. Nor has he presented evidence that Fugate manufactured

performance problems about other employees in retaliation for plaintiff’s report. Indeed,

there is no evidence that either Fugate or any other member of management attempted to

discipline the other employees who reported Ballenger’s behavior.

       The evidence instead shows that Fugate was not upset that plaintiff reported

Ballenger, but that Fugate was frustrated by plaintiff’s management style generally, his

refusal to coach employees, and his failure to engage employees in a positive way. Defendant

submitted evidence showing that Fugate’s frustration started months before plaintiff

proposed to terminate Ballenger, and that Fugate had talked to plaintiff about his

management style as early as March 2018.

       Plaintiff contends that if Fugate, Pjevach and Hartigan genuinely thought he was

performing poorly, plaintiff would have received discipline and would not have been eligible

for annual bonuses. Plaintiff argues that he was an effective manager and that it was actually

Fugate and others that caused problems in the office. However, defendant presented

evidence that bonuses are awarded based on specific metrics set by the company, connected

primarily to company success. In addition, the fact that plaintiff had not been formally

disciplined does not mean that defendant was satisfied with his performance. See, e.g.,

Abrego v. Wilkie, 907 F.3d 1004, 1013 (7th Cir. 2018) (plaintiff’s “fully successful”

performance reviews not sufficient to defeat summary judgment on discrimination claim);

Zayas v. Rockford Memorial Hospital, 740 F.3d 1154, 1158 (7th Cir. 2014) (courts do not



                                             14
      Case: 3:20-cv-00040-bbc Document #: 30 Filed: 04/06/21 Page 15 of 15




“merely consider whether a plaintiff’s actual job performance was satisfactory”; rather, we

must also contemplate “factors such as insubordination and workplace camaraderie”). The

evidence here shows that defendant was not satisfied with plaintiff’s performance, and that

defendant’s concerns intensified after Hartigan and Pjevach met with plaintiff in person.

       In sum, the evidence shows that defendant terminated plaintiff’s employment for

legitimate and non-retaliatory reasons, unrelated to any reports he made about sexual

harassment in the workplace. Accordingly, defendant is entitled to summary judgment.



                                         ORDER

       IT IS ORDERED that defendant Sam Van Galder’s motion for summary judgment,

dkt. #10, is GRANTED. The clerk of court is directed to enter judgment for defendant and

close this case.

       Entered this 6th day of April, 2021.

                                          BY THE COURT:

                                          /s/
                                          ________________________
                                          BARBARA B. CRABB
                                          District Judge




                                              15
